Name: Commission Regulation (EC) No 996/2001 of 22 May 2001 amending Regulations (EEC) No 1764/86, (EEC) No 2319/89 and (EEC) No 2320/89 laying down minimum quality requirements for products processed from tomatoes, pears and peaches under the production aid scheme
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|32001R0996Commission Regulation (EC) No 996/2001 of 22 May 2001 amending Regulations (EEC) No 1764/86, (EEC) No 2319/89 and (EEC) No 2320/89 laying down minimum quality requirements for products processed from tomatoes, pears and peaches under the production aid scheme Official Journal L 139 , 23/05/2001 P. 0009 - 0010Commission Regulation (EC) No 996/2001of 22 May 2001amending Regulations (EEC) No 1764/86, (EEC) No 2319/89 and (EEC) No 2320/89 laying down minimum quality requirements for products processed from tomatoes, pears and peaches under the production aid schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2 of Regulation (EC) No 2201/96 provides for a system of aid for producer organisations that deliver tomatoes, peaches and pears for processing into products listed in Annex I to that Regulation.(2) Commission Regulations (EEC) No 1764/86 of 27 May 1986 laying down minimum quality requirements for products processed from tomatoes under the production aid scheme(3), as last amended by Regulation (EC) No 1593/98(4), (EEC) No 2319/89 of 28 July 1989 on minimum quality requirements for Williams and Rocha pears in syrup and in natural fruit juice eligible for the production aid scheme(5) and (EEC) No 2320/89 of 28 July 1989 on minimum quality requirements for peaches in syrup and peaches in natural fruit juice for the application of the production aid scheme(6) lay down minimum quality requirements for the said processed products. Those Regulations should be amended to take account of the amendments introduced by Council Regulation (EC) No 2699/2000 to the system of aid.(3) The quality requirements laid down by Regulations (EEC) No 1764/86, (EEC) No 2319/89 and (EEC) No 2320/89 are detailed rules of application in addition to those laid down by Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(7), which repealed and replaced Commission Regulation (EC) No 504/97(8).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1764/86 is amended as follows:1. Article 1 is replaced by the following: "Article 1This Regulation lays down the minimum quality requirements that products processed from tomatoes as defined in Article 1(2) of Regulation (EC) No 449/2001 must meet."2. In Articles 2, 3, 8, 10(3)(a) and 11, the words "Regulation (EC) No 504/97" are replaced by "Regulation (EC) No 449/2001".Article 2Regulation (EEC) No 2319/89 is amended as follows:1. The title is replaced by the following: "laying down minimum quality requirements for Williams and Rocha pears in syrup and/or in natural fruit juice under the production aid scheme."2. Article 1 is replaced by the following: "Article 1This Regulation lays down the minimum quality requirements that preserved Williams and Rocha pears in syrup and/or in natural fruit juice, hereinafter referred to as 'pears in syrup and/or in natural fruit juice', as defined in Article 1(2) of Regulation (EC) No 449/2001, must meet."Article 3Regulation (EEC) No 2320/89 is amended as follows:1. The title is replaced by the following: "laying down minimum quality requirements for peaches in syrup and/or in natural fruit juice under the production aid scheme."2. Article 1 is replaced by the following: "Article 1This Regulation lays down the minimum quality requirements that preserved peaches in syrup and/or in natural fruit juice, as defined in Article 1(2) of Regulation (EC) No 449/2001, must meet."Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 153, 7.6.1986, p. 1.(4) OJ L 208, 29.7.1998, p. 17.(5) OJ L 220, 29.7.1989, p. 51.(6) OJ L 220, 29.7.1989, p. 54.(7) OJ L 64, 6.3.2001, p. 16.(8) OJ L 78, 20.3.1997, p. 14.